Citation Nr: 1450304	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether excessive income precludes entitlement to death pension benefits for the Veteran's minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1985.  The Veteran died in January 2009.  The appellant is the mother of the Veteran's son who has custody of the son and prosecuted the appeal on his behalf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the VA Regional Office (RO).  

In December 2013, the appellant testified at a Board hearing on behalf of the Veteran's son, a minor.  A transcript of that proceeding is associated with the electronic (Virtual VA) claims file.


FINDINGS OF FACT

1. The Veteran passed away in January 2009.

2. The Veteran served 90 consecutive days during a period of wartime.

3. The Veteran had no surviving spouse.

4. The Veteran's son is in the custody of his mother and during 2009, their combined income amounted to $9,624.00.


CONCLUSION OF LAW

The Veteran's son has met the criteria for the award of death pension benefits; income for the period at issue was not excessive.  38 U.S.C.A. § 5142 (West 2002); 38 C.F.R. § 3.24 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA death pension benefits are available to each child (1) who is the child of a deceased Veteran who served for at least 90 days during a period of war, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability; and (2) who is not in the custody of a surviving spouse with basic eligibility for death pension.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. § 3.24(a) (2014).  In this case, the Veteran was not service connected for any disabilities at the time of death, but he served for more than ninety days during the Vietnam era.  See DD Form 214.  The son of the Veteran was under the age of 18 for the period in question.  Moreover, the son was not in the custody of the Veteran's surviving spouse.  See Veteran's Death Certificate (Veteran had no surviving spouse at the time of his death).  Instead, the son was in the custody of his mother.  The son meets the basic eligibility requirements of 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(a).

Death pension shall be paid at the maximum annual pension rate (MAPR) as specified under 38 U.S.C.A. § 5142, and increased from time to time under 38 U.S.C.A. § 5312, as reduced by the amount of the surviving child's countable annual income.  Further, death pension may not be paid to a child where the corpus of the estate of the child is such that under all the circumstances, including consideration of the income of the child, the income of any person with whom such child is residing who is legally responsible for such child's support, and the corpus of the estate of such person, it is reasonable that some part of the corpus of such estates be consumed for the child's maintenance.  38 U.S.C.A. § 1543(b).

In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2014).  For example, unreimbursed medical expenses in excess of five percent of the maximum income rate allowable may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g).  Educational expenses for a veteran or surviving spouse, including tuition, fees, books, and materials, may be excluded under certain conditions.  See 38 C.F.R. § 3.272(i).  Income from the Social Security Administration (SSA) is not excluded under 38 C.F.R. § 3.272 and, therefore, must be included in countable income. 

Where a child does not have a personal custodian (i.e., a person who is legally responsible for the child's support), or is in the custody of an institution, pension shall be paid to the child at the MAPR reduced by the amount of the child's countable income.  38 C.F.R. § 3.24(b).  As the Veteran's child was in the custody of the appellant, as his personal custodian, this provision is not applicable in this case. 

Under 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(c)(1), where one child of the deceased Veteran is residing with a personal custodian, as in this case, the income of the personal custodian must be considered, and the MAPR for a surviving spouse with one eligible child must also be considered.  In no event may the annual death pension benefits exceed the amount by which the MAPR exceeds the annual income of the child.  38 U.S.C.A. § 1542.

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. The MAPR is revised every December 1st and is applicable for the following 12-month period.  In 2009, the MAPR for a surviving spouse with one dependent child was $10,385.00.  See M21-1, Part I, Appendix B. 

In this instance the income of the Veteran's son and his mother (his custodian) does not exceed the MAPR for 2009.  In a May 2012 Improved Pension Eligibility Verification Report, it was reported that the son receives $802.00 per month from SSA.  Calculated annually, that amounts to $9,624.00.  In the same Report, the appellant certified that she earned no income during the period.  Thus, the total income for the appellant and the child for 2009 was $9,624.00-less than the MAPR for 2009.  Thus, their combined income does not prohibit an award of a death pension.

In conclusion, the Veteran's son is entitled to death pension benefits.  The Veteran served for 90 consecutive days during wartime.  38 U.S.C.A. § 1542.  Further, the Veteran's son is not in the custody of the Veteran's surviving spouse as the Veteran had no surviving spouse upon his death.  See id; Son's Birth Certificate; Veteran's Death Certificate.  Instead, he was in custody of his mother (who was not the Veteran's surviving spouse).  See Veteran's Death Certificate.  In that instance, both the Veteran's son and the appellant's income and exclusions were to be considered in determining whether their combined income exceed the MAPR for 2009.  See 38 C.F.R. § 3.24(c)(1).  Jointly, the Veteran's son and the appellant earned $9,624.00 in 2009, which does not exceed the MAPR for that year.  See M21-1, Part I, Appendix B; May 2012 Improved Pension Eligibility Verification Report.  As such, the Veteran's son meets all of the criteria for a death pension under 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24.  Income was not excessive and should be calculated accordingly.  The calculation should include the difference between the rate for a surviving spouse with one child and the sum of the Veteran's son's income and the appellant's income.  If this difference exceeds the MAPR payable for one child with no personal custodian, the MAPR payable for one child with no custodian should be paid.  38 C.F.R. § 3.24(c).  


	(CONTINUED ON NEXT PAGE)


ORDER

Income for the year in question does not preclude payment of the benefit sought; the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


